DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

In the Claims:

Claims 16-29 (Cancelled).

Note: claims 16-29 are cancelled since Applicant elected without traverse to prosecute the invention of Group I, claims 1-15 on September 18, 2019.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/334,181, filed on November 23, 2016.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendment of claim 1 filed on February 19, 2021. The 35 U.S.C. § 112 rejections in the previous Office Action filed on December 22, 2020 are hereby withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all limitations of base claim 1 including that the buffer layer comprises a plurality of sub-layers and interfaces between the plurality of sub-layers, each one of the sub-layers comprising a first portion and a second portion between the first portion and the display substrate, a carbon content of each one of the sub-layers gradually increasing from the first portion toward the second portion, wherein each of the plurality of sub-layers comprises about 20 to about 50 atomic % of silicon, about 10 to about 40 atomic % of oxygen, and about 30 to about 60 atomic % of carbon based on a total number of atoms of the silicon, the oxygen, and the carbon, and each of the plurality of sub-layers having a Young’s .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  







/XIA L CROSS/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892